IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-50707
                           Summary Calendar



                         RICHARD DEARMON CROW,

                                                   Plaintiff-Appellant,

                                versus

COMAL COUNTY, TEXAS; JOHN MATTHEWS, In his Individual and Official
     Capacity as a Reserve Deputy in the Comal County Sheriff’s
     Department; BOB HOLDER, In his Individual and Official
     Capacity as Sheriff in Comal County,

                                                  Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-00-CV-784
                       --------------------
                            May 2, 2002

Before DUHÉ, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:1

     Richard   Dearmon   Crow   appeals   the    summary   judgment   and

dismissal of his 42 U.S.C. § 1983 civil rights action.       Crow argues

that Comal County, Texas has ratified a policy of unreasonable

arrests, that his constitutional rights were violated when he was

falsely arrested, and that excessive force was used in connection

with his arrest.

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Crow’s claims against Comal County are rejected because Crow

failed to provide evidence that Comal County has a practice,

custom, or policy of allowing untrained officers to make arrests,

nor did Crow provide evidence that he was arrested by an untrained

officer.    See Bennett v. City of Slidell, 728 F.2d 762, 767-768

(5th Cir. 1984).    Crow’s claim for false arrest and his attack on

qualified    immunity   is   rejected.   Crow   was   convicted   for   the

violation for which he was arrested, and his claim for damages

resulting from the claimed false arrest does not mature until the

conviction has been set aside.       See Wells v. Bonner, 45 F.3d 90,

93-95 (5th Cir. 1995).       Crow’s claim that excessive force was used

in his arrest is also rejected because Crow’s injuries were de

minimis and the arresting officer used no more than customary

force.     See Glenn v. City of Tyler, 242 F.3d 307, 314 (5th Cir.

2001).

     Therefore, the judgment of the magistrate judge dismissing

Crow’s civil rights complaint is

     AFFIRMED.




                                     2